SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For Period ended June 30, 2007 Commission File Number 0-32201 BIO- MATRIX SCIENTIFIC GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0824714 (State of Incorporation) (I.R.S. Employer Identification No.) 8885 Rehco Road, San Diego, California 92121 (Address of Principal Executive Offices) (Zip Code) (619) 398-3517 (Registrant's telephone number, including area code) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo There were23,174,396shares of Common Stock outstanding as of August 8, 2007. 1 Chang G. Park, CPA, Ph. D. t t CHULA VISTA t CALIFORNIA 91910-2615t t TELEPHONE (858)722-5953 t FAX (858) 408-2695t FAX (858) 764-5480 tE-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors of Bio-Matrix Scientific Group, Inc. and Subsidiary (Formerly Tasco International, Inc.) (A Development Stage Company) We have reviewed the consolidated accompanying balance sheet of Bio-Matrix Scientific Group, Inc. and Subsidiary(Formerly Tasco International, Inc) (A Development Stage “Company”) as of June 30, 2007, and the related consolidated statements of operation, changes in stockholders’ equity, and cash flows for the nine months and three months ended June 30, 2007; and for the period from October 6, 1998 (inception) through June 30, 2007.These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 5 to the consolidated financial statements, the Company is currently in the development stage.Because of the Company’s current status and limited operations there is substantial doubt about its ability to continue as a going concern.Management’s plans in regard to its current status are also described in Note 5.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Chang G. Park Chang G. Park, CPA August 8, 2007 Chula Vista, California 2 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Balance Sheet ASSETS As of June 30, 2007 (unaudited) As of September 30, 2006 CURRENT ASSETS Cash $ 1,412 $22,641 Employee Receivable - Pre-paid Expenses 13,156 20,207 - Total Current Assets 14,568 42,848 PROPERTY & EQUIPMENT 364,403 340,557 GOODWILL Intangible Assets/Technology - Total Other Assets 23,092 29,127 - TOTAL ASSETS $ 402,063 $412,532 3 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Balance Sheet LIABILITIES AND STOCKHOLDERS' EQUITY As of June 30, 2007 (unaudited) As of September 30, 2006 CURRENT LIABILITIES Accounts payable $ 5,483 $91,079 Loans from former parent - 1,195,196 Due To/ From New Parent - - Notes Payable 138,846 148,952 Accrued Interest 5,678 1,368 Accrued Payroll - - Accrued Payroll Taxes 36,689 16,460 Accruedexpenses - - Total Current Liabilities 186,696 1,453,055 LONG TERM LIABILITIES - - TOTAL LIABILITIES 186,696 1,453,055 STOCKHOLDERS' EQUITY Preferred Stock ($.0001 par value authorized 20,000,000 shares authorized; none issued and outstanding.) Common Stock,($.0001par value authorized 100,000,000 shares authorized;13,385,000 & 20,110,179 shares issued and outstanding as of September 30, 2006 and June 30, 2007, respectively 2,011 1339 Additional paid in Capital 33,331,561 30,375,584 Deficit accumulated during the development stage (33,118,205 ) (31,417,446) Total Stockholders' Equity (Deficit) $ 215,367 $(1,040,523) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 402,063 $412,532 The accompanying notes are an integral part of these financial statements 4 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Consolidated Statement of Operations(Unaudited) Bio-Matrix Scientific Group, Inc. (BMXG/TASCO) Statements of Operations(Unaudited) Inception BMXG/TASCO TASCO BMXG/TASCO TASCO (October 6, 1998) 3 Mos Ended 3 Mos Ended 9 Mos Ended 9 Mos Ended through June 30, June 30, June 30, June 30, June 30, 2007 2006 2007 2006 2007 REVENUES Sales $ - $ - $ - $ - $ 1,000 Total Revenues - 1,000 COSTS AND EXPENSES - Research and Development 59,337 228,429 256,104 General and administrative 421,315 1,831 863,078 3,714 1,689,773 Depreciation and amortization 334 - 1,001 - 1,334 Consulting and professional fees 233,763 - 587,924 - 1,378,559 Impairment of goodwill & intangiblrs - - 29,777,222 Total Costs and Expenses 714,749 1,831 1,680,432 3,714 33,102,992 OPERATING LOSS (714,749 ) (1,831 ) (1,680,432 ) (3,714 ) (33,101,992 ) OTHER INCOME & (EXPENSES) Interest Expense (4,206 ) - (20,560 ) - (21,928 ) Other Expense - (73 ) (73 ) Interest Income - 1 306 14 345 Other income - 5,443 Total Other Income & (Expenses) (4,206 ) 1 (20,327 ) 14 (16,213 ) NET INCOME (LOSS) $ (718,955 ) $ (1,830 ) (1,700,759 ) (3,700 ) $ (33,118,205 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ (0.04 ) $ (0.00 ) (0.10 ) (0.00 ) $ - WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 19,330,268 12,780,000 17,178,178 12,780,000 - The accompanying notes are an integral part of these financial statements 5 BIO-MATRIX SCIENTIFIC GROUP INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) Consolidated Statement of Stockholders' Equity From October 6, 1998 through June 30, 2007 (Unaudited) Additional Common Paid-in Retained Shares Amount Capital Earnings Total Stock issued for cash October 6, 1998 1,000,000 100 (90 ) 10 Stock issued for cash October 9, 1998 1,300,000 130 1,170 1,300 Stock issued for cash October 9, 1998 190,000 19 171 190 Stock issued for cash April 1, 1999 290,000 29 261 290 Net Loss October 6,1998 (inception)through September 30, 1999 (295 ) (295 ) Balance September 30, 1999 2,780,000 278 1,512 (295 ) 1,495 Stock issued for cash October 19, 1999 10,000,000 1,000 9,000 10,000 Net Loss October 1,1999through September 30, 2000 (367 ) (367 ) Balance September 30, 2000 12,780,000 1,278 10,512 (662 ) 11,128 Net Loss October 1, 2000through September 30, 2001 (11,028 ) (11,028 ) Balance September 30, 2001 12,780,000 1,278 10,512 (11,690 ) 100 Net Loss October 1, 2001 - through September 30, 2002 (4,257 ) (4,257 ) Balance September 30, 2002 12,780,000 1,278 10,512 (15,947 ) (4,157 ) Net Loss October 1, 2002 - through September 30, 2003 (4,328 ) (4,328 ) Balance September 30, 2003 12,780,000 1,278 10,512 (20,275 ) (8,485 ) Contributed Capital 12,362 12,362 Net Loss October 1, 2003 - through September 30, 2004 (7,974 ) (7,974 ) Balance September 30, 2004 12,780,000 1,278 22,874 (28,249 ) (4,097 ) 6 Contributed Capital 9,021 9,021 Net Loss October 1, 2004 0 through September 30, 2005 (6,667 ) (6,667 ) Balance September 30, 2005 12,780,000 1,278 31,895 (34,916 ) (1,743 ) Stock Cancelled June 13, 2006 (10,000,000 ) (1,000 ) (1,000 ) Stock issued June 13, 2006 10,000,000 1,000 28,999,000 29,000,000 Stock issued for services 305,000 31 759,719 759,750 Stock issued for Compensation 300,000 30 584,970 585,000 Net Loss October 1, 2005 0 through September 30, 2006 (31,382,530 ) (31,382,530 ) Balance September 30, 2006 13,385,000 1,339 30,375,584 (31,417,446 ) (1,040,523 ) Stock issued for services 100,184 10 112,524 112,534 Stock issued for Compensation 153,700 15 101,465 101,480 Stock issued in exchange for canceling debt 2,854,505 284 1,446,120 1,446,404 Net Loss October 1, 2006 0 through December 31, 2006 (466,179 ) (466,179 ) Balance December 31, 2006 16,493,389 1,649 32,035,693 (31,883,625 ) 153,717 Stock issued for cash 500,000 50 124,950 125,000 Stock issued for services 359,310 36 235,042 235,078 Stock issued for Compensation 143,920 14 88,400 88,414 Stock issued in exchange for canceling debt 500,000 50 124,950 125,000 Net Loss January 1, 2007 0 through March 31, 2007 (515,624 ) (515,624 ) Balance March 31, 2007 17,996,619 1,800 32,609,035 (32,399,249 ) 211,585 Stock issued for cash 240,666 24 60,142 60,166 Stock issued for services 406,129 41 222,889 222,930 Stock issued for Compensation 150,000 15 110,435 110,450 Stock issued in exchange for canceling debt 1,316,765 132 329,059 329,191 Net Loss April 1, 2007 0 through June 30, 2007 (718,955 ) (718,955 ) Balance June 30, 2007 20,110,179 2,011 33,331,560 (33,118,204 ) 215,367 The accompanying notes are an integral part of these financial statements 7 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) ( A Development stage Company) Consolidated Statements of Cash Flows (Unaudited) 9 Months Ended 9 Months Ended 3 Months Ended 3 Months Ended October 6, 1998 (inception) through June 30, June 30, June 30, June 30, June 30, 2007 2006 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (1,700,759 ) $ (3,700 ) $ (718,955 ) (1,830 ) $ (33,118,205 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Impairment of goodwill and intangible asset - 29,777,222 Depreciation expense 1,000 - 333 - 1,333 Stock issued for compensation 300,344 - 110,450 - 885,344 Stock issued for services 570,542 - 222,930 - 1,330,292 Cancellation of Debt (5,443 ) Stock issued to cancel debt plus accrued interest 705,400 329,191 705,400 Changes in operating assets and liabilities: - (Increase) decrease in receivables - 3,000 - (Increase) decrease in prepaid expenses 7,051 10,571 (13,156 ) Increase (Decrease) in Accounts Payable (85,596 ) (1,600 ) 1,538 - 5,483 Increase (Decrease) in Accrued Expenses 24,541 - 14,565 - 42,369 ( Increase) Decrease in Deposits 6,035 2,634 (23,092 ) Net Cash Provided by (Used in) Operating Activities (171,442 ) (5,300 ) (23,743 ) (1,830 ) (412,453 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets (24,847 ) - - - (365,737 ) Purchases of Intangible assets - - - (29,777,222 ) Net Cash Provided by (Used in) Investing Activities (24,847 ) - - - (30,142,959 ) 8 CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash 74 24 1,352 Additional paid in Capital 185,092 - 60,142 - 29,221,430 Principal borrowings on notes (10,106 ) - (182,716 ) - 138,846 Net borrowings from related parties 5,300 - 1,800 1,195,196 Net Cash Provided by (Used in) Financing Activities 175,060 5,300 (122,550 ) 1,800 30,556,824 Net Increase (Decrease) in Cash (21,229 ) - (146,293 ) (30 ) 1,412 Cash at Beginning of Period 22,641 - 147,705 30 - Cash at End of Period $ 1,412 - $ 1,412 - (1,412 ) SupplementalCash Flow Disclosures: Cash paid during period for interest $ - - $ - - $ - Cash paid during period for taxes $ - - $ - - $ 800 The accompanying notes are an integral part of these financial statements BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (A Development Stage Company) Notes to consolidated Financial Statements (unaudited) As of June 30, 2007 NOTE 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Bio-Matrix Scientific Group, Inc. (“Company”) was organized October 6, 1998, under the laws of the State of Delaware as Tasco International, Inc. The Company is in the development stage. From October 6, 1998 to June 3, 2006 its activities were limited to capital formation, organization, and development of its business plan to provide production of visual content and other digital media, including still media, 360-degree images, video, animation and audio for the Internet. On June 3, 2006 the Company abandoned its efforts in the field of digital media production when it acquired 100% of the share capital of Bio-Matrix Scientific Group, Inc., a Nevada corporation (“BMSG”). Bio-Matrix Scientific Group, Inc. is a development stage company in the business of designing, developing, and marketing medical devices, specifically disposable instruments used in stem cell extraction and tissue transfer procedures and operating cryogenic cellular storage facilities, specifically stem cell banking facilities. BMSG is the Company’s only subsidiary and operating entity at this time. On August 25, 2006, the Company amended its certificate of incorporation in order to change its name to Bio-Matrix Scientific Group, Inc. 9 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. BASIS OF ACCOUNTING The consolidated financial statements have been prepared using the accrual basis of accounting. Under the accrual basis of accounting, revenues are recorded as earned and expenses are recorded at the time liabilities are incurred. The Company has adopted a September 30, year-end. B. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. C. DEVELOPMENT STAGE The Company is a development stage company that, through its wholly owned subsidiary devotes substantially all of its efforts in the development of its plan to operate in the field of the development, manufacture and marketing of medical devices and the operation of cellular storage facilities, specifically stem cell banking facilities. D. CASH EQUIVALENTS The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. E. PROPERTY AND EQUIPMENT Property and equipment are recorded at cost. Maintenance and repairs are expensed in the year in which they are incurred. Expenditures that enhance the value of property and equipment are capitalized. The Company has depreciated property and equipment by the straight-line method over the useful life. F. INCOME TAXES Income taxes are provided in accordance with Statement of Financial accounting Standards No. 109 (SFAS 109), Accounting for Income Taxes. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carry forwards. Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of all of the deferred tax assets will be not realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. G. BASIC EARNINGS (LOSS) PER SHARE In February 1997, the FASB issued SFAS No. 128, "Earnings Per Share", which specifies the computation, presentation and disclosure requirements for earnings (loss) per share for entities with publicly held common stock. SFAS No. 128 supersedes the provisions of APB No. 15, and requires the presentation of basic earnings (loss) per share and diluted earnings (loss) per share. The Company has adopted the provisions of SFAS No. 128 effective October 6, 1998 (inception). Basic net loss per share amounts is computed by dividing the net income by the weighted average number of common shares outstanding. Diluted earnings per share are the same as basic earnings per share due to the lack of dilutive items in the Company. H. VALUATION OF GOODWILL In accordance with SFAS No. 142, goodwill and other intangible assets with indefinite lives are not amortized, they are instead tested for impairment annually or whenever events or changes in circumstances indicate that the asset may be impaired. The Company performed an evaluation of goodwill and intangible assets in the fourth quarter of the twelve months ended September 30, 2006 which resulted in impairment charges of $29,777,222. The Company currently has $0 of goodwill. 10 NOTE 3. Property and equipment Property and equipment as of June 30, 2007 consists of the following: Acquisition cost: Production Equipment US$ 93,315 Production Clean room 78,264 Leasehold improvement 188,981 Office equipment 3,057 Computer 2,120 Subtotal 365,737 Less accumulated depreciation (1,334 ) Total US$ 364,403 NOTE 4. WARRANTS AND OPTIONS On July 17, 2006 the Company signed a public relations agreement with OTCFN which called for the issuance of an option agreement for 200,000 options exercisable at $4.50 per share. These options expired unexercised six months from the date of execution of the agreement NOTE 5. GOING CONCERN The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company generated net losses of $33,118,205 during the period from October 6, 1998 (inception) through June 30, 2007. This condition raises substantial doubt about the Company's ability to continue as a going concern. The Company's continuation as a going concern is dependent on its ability to meet its obligations, to obtain additional financing as may be required and ultimately to attain profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management plans to raise additional funds through debt or equity offerings. Management has yet to decide what type of offering the Company will use or how much capital the Company will raise. There is no guarantee that the Company will be able to raise any capital through any type of offerings. NOTE 6. INCOME TAXES As of June 30 , 2007 Deferred tax assets: Net operating tax carry forwards $ 11,260,190 Other 0 Gross deferred tax assets 11,260,190 Valuation allowance (11,260,190 ) Net deferred tax assets $ 0 Realization of deferred tax assets is dependent upon sufficient future taxable income during the period that deductible temporary differences and carry forwards are expected to be available to reduce taxable income. As the achievement of required future taxable income is uncertain, the Company recorded a valuation allowance. In addition, the acquisition of BMSG has resulted in a change of control. Internal Revenue Code Sec 382 limits the amount of income that may be offset by net operating loss (NOL) carryovers after an ownership change. NOTE 7. SCHEDULE OF NET OPERATING LOSSES 11 1998 Net Operating Loss $ (295 ) 1999 Net Operating Loss (367 ) 2000 Net Operating Loss (11,028 ) 2001 Net Operating Loss (4,257 ) 2002 Net Operating Loss (4,328 ) 2003 Net Operating Loss (7,974 ) 2004 Net Operating Loss (6,667 ) 2005 Net Operating Loss (31,382,530 ) NineMonths Ended June 30, 2007 Net Operating Loss (1,700,759 ) ) Net Operating Loss $ (33,118,205 ) As of June 30, 2007 the Company has a net operating loss carry forward of approximately $33,118,205 which will expire 20 years from the date the losses were incurred. NOTE 8. RELATED PARTY TRANSACTION Until July 3, 2006, a former director has provided office services without charge. Such costs are immaterial to the financial statements and, accordingly, have not been reflected therein. The Company was loaned $5,300 from a related party without repayment terms and with no interest being charged. This Loan was forgiven as part of the Purchase Agreement involving the Company’s purchase of Bio-Matrix Scientific Group Inc. (Nevada). On July 3, 2006, the Company acquired 100% of the share capital of BMSG from BMXP Holdings, Inc., formerly named Bio-Matrix Scientific Group, Inc. (See Note 12). David R. Koos, the Chairman, CEO and President of the Company, is, and at the time of the acquisition was, the Chairman and Chief Executive Officer of BMXP Holdings Inc. as well as beneficial owner of 24% of the share capital of BMXP Holdings, Inc. Brian Pockett, Vice President, COO and Director of the Company, is , and at the time of the acquisition was, Chief Operating Officer, Managing Director and a Director of BMXP Holdings Inc. as well as beneficial owner of 14% of the share capital of BMXP Holdings, Inc. On October 11, 2006, the Company entered into an Agreement with BMXP Holdings, Inc (“BMXP”) (“Agreement”) pursuant to which the Company issued to BMXP 1,462,570 common shares of the Company on or prior to October 12, 2006. This issuance constituted full satisfaction of the amount of $1,191,619 plus any accrued and unpaid interest, owed to BMXP by the Company at that time. As further consideration to BMXP for entering into this Agreement and abiding by the terms and conditions thereof, at any time within a period of 365 days from the date of the Agreement, BMXP shall have the right, upon written demand to the Company (“Registration Demand”), to cause the Company, within ninety days of the Registration Demand, to prepare and file with the United States Securities and Exchange Commission (“SEC”) a registration statement to register under the Securities Act of 1933, as amended, 11,462,570 common shares of the Company (including the shares issued pursuant to this Agreement) owned by BMXP (“Registerable Securities”), in order that the Registerable Securities may be distributed to BMXP shareholders on a pro rata basis ( based on their ownership of common shares of the Company as of a Record Date to be determined by BMXP), and use its reasonable best efforts to cause that registration statement to be declared effective by the SEC. This right may also be exercised by any entity to which BMXP has transferred ownership of the Registerable Securities in trust for the BMXP Record Shareholders. On April 4, 2007, 985,168 shares of the Company’s common stock were issued to Bombardier Pacific Ventures in full satisfaction of $246,292 owed by the Company to Bombardier Pacific Ventures. David R. Koos, the Company’s Chairman of the Board of Directors, President, CEO, Secretary, and Acting CFO is the sole beneficial owner of Bombardier Pacific Ventures NOTE 9. STOCK TRANSACTIONS Transactions, other than employees' stock issuance, are in accordance with paragraph 8 of SFAS 123. Thus issuances shall be accounted for based on the fair value of the consideration received. Transactions with employees' stock issuance are in accordance with paragraphs (16-44) of SFAS 123. These issuances shall be accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, or whichever is more readily determinable. 12 On August 29, 2005 the Company split its common stock ten for one (10:1) from 1,278,000 to 12,780,000 shares outstanding. All stock transactions have been retroactively restated to reflect the ten for one stock split. On October 6, 1998, the Company issued 1,000,000 shares of common stock for cash at $0.0001 per share. On October 9, 1998, the Company issued 1,300,000 shares of common stock for cash at $0.001 per share. On October 12, 1998, the Company issued 190,000 shares of common stock for cash at $0.001 per share. On April 1, 1999, the Company issued 290,000 shares of common stock for cash at $0.001 per share. On October 19, 1999, the Company issued 10,000,000 shares of common stock for cash at $0.01 per share. On June 13, 2006 the Company cancelled 10,000,000 shares of common stock belonging to the Company’s former Chairman On June 13, 2006 the Company issued 10,000,000 shares of common stock into Escrow in connection with the acquisition of BSMG. On August 28, 2006 the Company issued 300,000 shares of common stock to consultants for services. Initially, 600,000 shares were issued in error, and 300,000shares were subsequently cancelled October 17, 2006. On September 14, 2006 the Company issued 300,000 shares of common stock to management pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN On September 14, 2006 the Company issued 5,000 shares of common stock to consultants for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN. On October, 6, 2006 the Company issued 8,850 shares of common stock to consultants for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN. On October 11, 2006 the Company issued 43,000 shares of common stock to consultants for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2 CONSULTANTS STOCK COMPENSATION PLAN. On October 11, 2006, the Company shall issued 1,462,570 common shares of the Company to BMXP in full satisfaction of the amount of $1,191,619 plus accrued and unpaid interest, owed to BMXP Holdings, Inc. by the Company. On November 10, 2006 the Company issued 100,000 shares of common stock to management pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN. On November 10, 2006 the Company issued 25,000 shares of common stock to consultants for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN. On December 5, 2006 the Company issued 8,334 shares of common stock to a consultant for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN. On December 5, 2006 the Company issued 1,391,935 shares of common stock to Bio-Technology Partners Business Trust which constituted full satisfaction of the amount of $246,744 plus accrued interest owed by the Company to Bio-Technology Partners Business Trust. On December 14, 2006 the Company issued 68,700 shares of common stock to management, employees and consultants for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2 PLAN. During the quarter ended March 31, 2007 the Company issued 143,920 shares of common stock to management and employees as compensation pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2 PLAN. 13 During the quarter ended March 31, 2007 the Company issued 359,310 to consultants for services pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2 CONSULTANTS STOCK COMPENSATION PLAN. On March 9, 2007 the Company issued 500,000 shares of common stock to Bio-Technology Partners Business Trust which constituted full satisfaction of the amount of $125,000 owed by the Company to Bio-Technology Partners Business Trust. During the quarter ended March 31, 2007 the Company issued 500,000 shares of common stock for cash consideration of $125,000. On April 4, 2007, the Company issued 240,666 common shares for cash consideration of $60,166. On April 4, 2007, the Company issued 27,589 common shares pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2as consideration for services rendered valued at $11,619. On April 4, 2007, the Company issued 5,000 common shares as consideration for services rendered valued at $1,250 On April 4, 2007, the Company issued 40,000 common shares to management and employees as compensation pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN. On April 4, 2007, 985,168 shares of the Company’s common stock were issued to Bombardier Pacific Ventures in full satisfaction of $246,292 owed by the Company to Bombardier Pacific Ventures. David R. Koos, the Company’s Chairman of the Board of Directors, President, CEO, Secretary, and Acting CFO, is the sole beneficial owner of Bombardier Pacific Ventures. On April 4, 2007, the Company issued 5,000 common shares to an employee as compensation pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2 STOCK COMPENSATION PLAN. On April 4, 2007, the Company issued 5,000 common shares pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2as consideration for services rendered valued at $3,750 On May 22, 2007, the Company issued 15,000 common shares pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2as consideration for services rendered valued at $9,300. On May 22, 2007 the Company issued 65,000 common shares to management pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 COMPENSATION PLAN On June 7, 2007, the Company issued 32,040 common shares pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 as consideration for services rendered valued at $20,185. On June 7, 2007, the Company issued 5,000 common shares to an employee as compensation pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2 STOCK COMPENSATION PLAN. On June 21, 2007, 331,597 shares of the Company’s common stock were issued to Venture Bridge Advisors in full satisfaction of $82,900 owed by the Company to Venture Bridge Advisors. On June 28, 2007 the Company issued 321,500 common shares pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 as consideration for services rendered valued at $176,825. On June 28, 2007 the Company issued 35,000 common shares to management pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 COMPENSATION PLAN NOTE 10. STOCKHOLDERS' EQUITY The stockholders' equity section of the Company contains the following classes of capital stock as of June 30, 2007: * Preferred stock, $ 0.0001 par value; 20,000,000 shares authorized: -0- shares issued and outstanding. * Common stock, $ 0.0001 par value; 100,000,000 shares authorized: 20,110,179 shares issued and outstanding. 14 NOTE 11. COMMITMENTS AND CONTINGENCIES On August 3, 2005, BMSG entered into an agreement to lease a 14,562 square foot facility for use as a cellular storage facility at a rate of: $18,931 per month for the twelve months ended November 30, 2006, $19,498 per month for the twelve months ended November 30, 2007, $20,084 per month for the twelve months ended November 30, 2008, $20,687 per month for the twelve months ended November 30, 2009, and $21,307 per month for the twelve months ended November 30, 2010. The lease is for a period of five years commencing on December 1, 2005 and expiring on November 30, 2010. The lease contains a renewal option enabling the Company to renew the lease for an additional five years. The Company is also responsible to pay its pro rata portion of common charges such as property taxes and insurance. Minimum Lease Commitments For the fiscal years ended on September 30, 2007 $ 232,842 2008 $ 239,936 2009 $ 247,038 2010 $ 254,444 2011 $ 42,614 Since the signing of this lease, BMSG has been improving this facility and has made substantial progress toward creating a cGMP (Good Manufacturing Practices) andcGTP (Good Tissue Practices) compliant facility specifically designed for the cryogenic storage of stem cells, medical device engineering, stem cell research and stem cell specimen processing laboratories. The Company expects to have the facility licensed by the State of California and registered with the FDA. Concurrently, the Company has been developing the policies and procedures needed for processing stem cells for cryogenic storage. NOTE 12. ACQUISITION OF BIO-MATRIX SCIENTIFIC GROUP (NEVADA). On June 14, 2006, the Company and Bio-Matrix Scientific Group, Inc., a Delaware corporation (the “Seller”) entered into a Stock Purchase Agreement (the “Acquisition Agreement”). Under the terms of the Acquisition Agreement and pursuant to a separate Escrow Agreement between the Company and the Seller, The Company delivered to the Escrow Agent the sum of 10,000,000 shares of the Company’s common stock and other corporate and financial records and the Seller delivered to the Escrow Agent 25,000 shares of the common stock of BSMG., a Nevada corporation (the “Subsidiary”). As a part of the transaction and pursuant to the terms of the Acquisition Agreement and Stock Cancellation Agreement between the parties and John Lauring, the Company’s former Chairman and Chief Executive Officer, John Lauring returned 10,000,000 shares of the Company held and owned by him for cancellation. On June 14, 2006, the Company’s officers and directors resigned their positions and elected Dr. David R. Koos and Mr. Brian Pockett as in-coming Directors of the Registrant. Following their election and the reconstruction of the Board of Directors, the Registrant’s Board of Directors elected Dr. David R. Koos as Chief Executive Officer and President and Mr. Brian Pockett as Chief Operating Officer and Vice President on June 19, 2006. On July 3, 2006, the Acquisition Agreement closed and Company acquired the twenty-five thousand (25,000) shares of the Common Stock of the Subsidiary from the Seller in exchange for the payment of the purchase price of 10,000,000 shares of the common stock of the Company and the 10,000,000 shares of the Company owned and held by John Lauring were returned to the Company for cancellation. At that time, the Escrow Agent released all stock certificates and certain other corporate and financial books and records held pursuant to the Escrow Agreement. As a result of the Acquisition Agreement, the Subsidiary became a wholly owned subsidiary of the Company and the Seller became the holder of approximately 78.24% of the outstanding common stock of the Registrant. On July 3, 2006, the Company changed its principal offices from 23 Brigham Road, Worcester MA 01609 to 8885 Rehco Road, San Diego, California 92121 NOTE 13. TASCO HOLDINGS INTERNATIONAL, INC. 2 COMPENSATION PLAN On July 25, 2006 the Company adopted the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATIONPLAN (“the Plan”) which provides for the issuance of up to 1,500,000 authorized but unissued shares of Common Stock to eligible employees and consultants for services rendered (“Award Shares” or “Awards”). These Award Shares were registered with the Securities and Exchange Commission (“Commission”) on Form S-8 filed with the Commission on August 8, 2006. This Plan shall terminate on July 15, 2016. 15 Award Shares may be issued to Eligible Persons (The term "Eligible Person" means any natural person who, at a particular time, is an employee, officer, director, consultant, or advisor of the Company or any Parent or Subsidiary of the Company; provided that, in the case of consultants or advisors such services are not in connection with the offer and sale of securities in a capital-raising transaction and /or such services are not intended to directly or indirectly promote or maintain a market for the Company ’s securities) in any of the following instances: (i) as a bonus for services previously rendered and compensated, in which case the recipient of the Award Shares shall not be required to pay any consideration for such Award Shares, and the value of such Award Shares shall be the Fair Market Value of such Award Shares on the date of grant; or (ii) as compensation for the previous performance or future performance of services or attainment of goals, in which case the recipient of the Award Shares shall not be required to pay any consideration for such Award Shares (other than the prior performance of his services or the assumption of the obligation of future performance of services ). The Plan is currently administered by the Plan Committee, which currently consists of the entire Board of Directors of the Company, and which has sole and absolute discretion to interpret and determine the effect of all matters and questions relating to this Plan. The Plan Committee has the full and final authority in its sole discretion, at any time and from time-to-time, subject only to the express terms, conditions and other provisions of the Articles of Incorporation of the Company and this Plan, and the specific limitations on such discretion set forth herein, to: (i) Designate the Eligible Persons or classes of Eligible Persons eligible to receive Awards from among the Eligible Persons; (ii) Grant Awards to such selected Eligible Persons or classes of Eligible Persons in such form and amount (subject to the terms of the Plan) as the Plan Committee shall determine; (iii) Interpret the Plan, adopt, amend and rescind rules and regulations relating to the Plan, and make all other determinations and take all other action necessary or advisable for the implementation and administration of the Plan; and (iv) Delegate all or a portion of its authority to one or more directors of the Company who are executive officers of the Company, subject to such restrictions and limitations (such as the aggregate number of shares of Common Stock that may be awarded) as the Plan Committee may decide to impose on such delegate directors. As of June 30, 2007 , 1,454,772shares have been issued pursuant to the Plan Number of Shares As of June 30, 2007: Granted 1,454,772 * Remaining shares available for issuance under the Plan as of June 30, 2007 45,228 *Does not include 300,000 shares which were issued erroneously and subsequently cancelled NOTE 14. BIO-MATRIX SCIENTIFIC GROUP, INC. 2 COMPENSATION PLAN OnJune 3 , 2007 the Company adopted the BIO-MATRIX SCIENTIFIC GROUP, INC. 2007 EMPLOYEEAND CONSULTANTS STOCK COMPENSATION PLAN (“theBio Plan”) which provides for the issuance of up to 1,500,000 authorized but unissued shares of Common Stock to eligible employees and consultants for services rendered (“Award Shares” or “Awards”). These Award Shares were registered with the Securities and Exchange Commission (“Commission”) on Form S-8 filed with the Commission on June 5, 2007. This Bio Plan shall terminate on June 3, 2017. Award Shares may be issued to Eligible Persons (The term "Eligible Person" means any natural person who, at a particular time, is an employee, officer, director, consultant, or advisor of the Company or any Parent or Subsidiary of the Company; provided that, in the case of consultants or advisors such services are not in connection with the offer and sale of securities in a capital-raising transaction and /or such services are not intended to directly or indirectly promote or maintain a market for the Company ’s securities) in any of the following instances: 16 (i) as a bonus for services previously rendered and compensated, in which case the recipient of the Award Shares shall not be required to pay any consideration for such Award Shares, and the value of such Award Shares shall be the Fair Market Value of such Award Shares on the date of grant; or (ii) as compensation for the previous performance or future performance of services or attainment of goals, in which case the recipient of the Award Shares shall not be required to pay any consideration for such Award Shares (other than the prior performance of his services or the assumption of the obligation of future performance of services ). The Bio Plan is currently administered by a Plan Committee, which currently consists of the entire Board of Directors of the Company, and which has sole and absolute discretion to interpret and determine the effect of all matters and questions relating to this Bio Plan. The Plan Committee has the full and final authority in its sole discretion, at any time and from time-to-time, subject only to the express terms, conditions and other provisions of the Articles of Incorporation of the Company and this Bio Plan, and the specific limitations on such discretion set forth herein, to: (i) Designate the Eligible Persons or classes of Eligible Persons eligible to receive Awards from among the Eligible Persons; (ii) Grant Awards to such selected Eligible Persons or classes of Eligible Persons in such form and amount (subject to the terms of the Plan) as the Plan Committee shall determine; (iii) Interpret the Plan, adopt, amend and rescind rules and regulations relating to the Plan, and make all other determinations and take all other action necessary or advisable for the implementation and administration of the Plan; and (iv) Delegate all or a portion of its authority to one or more directors of the Company who are executive officers of the Company, subject to such restrictions and limitations (such as the aggregate number of shares of Common Stock that may be awarded) as the Plan Committee may decide to impose on such delegate directors. As of June 30, 2007, 458,540 shares have been issued pursuant to the Plan Number of Shares As of June 30, 2007: Granted 458,540 Remaining shares available for issuance under the Plan as of June 30, 2007 1,041,460 NOTE 15 SUBSEQUENT EVENTS On July 12, 2007, the Company issued 23,000 common shares to consultants pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 COMPENSATION PLAN as consideration for services rendered. On July 30, 2007, the Company issued 555,000 common shares to consultants pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 COMPENSATION PLAN as consideration for services rendered On July 30,2007,the Company issued 100,000 common shares to management pursuant to the BIO-MATRIX SCIENTIFIC GROUP, INC. 2 STOCK COMPENSATION PLAN On July 30, 2007, the Company issued 566,217 common shares to Bombardier Pacific Ventures in satisfaction ofthe principal amountof $141,554owed by the Company to Bombardier Pacific Ventures. David R. Koos, the Company’s Chairman of the Board of Directors, President, CEO, Secretary, and Acting CFO, is the sole beneficial owner of Bombardier Pacific Ventures. On July 31, 2007, the Company issued 760,000 common shares for cash consideration of $190,000. On August 6, 2007, the Company issued 620,000 common shares to consultants as consideration for services rendered. On August 6, 2007, the Company issued 440,000 common shares for cash consideration of $110,000 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 17 CERTAIN FORWARD-LOOKING INFORMATION Information provided in this Quarterly report on Form 10QSB may contain forward-looking statements within the meaning of Section 21E or Securities Exchange Act of 1934 that are not historical facts and information. These statements represent the Company's expectations or beliefs, including, but not limited to, statements concerning future and operating results, statements concerning industry performance, the Company's operations, economic performance, financial conditions, margins and growth in sales of the Company's products, capital expenditures, financing needs, as well assumptions related to the forgoing. For this purpose, any statements contained in this Quarterly Report that are not statement of historical fact may be deemed to be forward-looking statements. These forward-looking statements are based on current expectations and involve various risks and uncertainties that could cause actual results and outcomes for future periods to differ materially from any forward-looking statement or views expressed herein. The Company's financial performance and the forward-looking statements contained herein are further qualified by other risks including those set forth from time to time in the documents filed by the Company with the Securities and Exchange Commission, including the Company's most recent Form 10KSB for the year ended September 30, 2006. All references to “Company” or the “Company” refer to Bio-Matrix Scientific Group, Inc. CONDITION AND RESULTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2007 Revenues were -0- for the quarter ending June, 2007 and -0- for the same quarter ending June 30, 2006. Net losses were $718,955 for the three months ended June 30, 2007 and $1,830 for the same period ended June 30 , 2006. PLAN OF OPERATION As of June 30, 2007 the Company has $1,412 cash on hand and current liabilities of $186,696 such liabilities consisting of Accounts Payable, Notes Payable, Accrued Payroll Taxes, and Accrued Interest. The Company feels it will not be able to satisfy its cash requirements over the next twelve months and shall be required to seek additional financing. At this time, the Company plans to fund its financial needs through operating revenues (which cannot be assured) and, if required, through equity private placements of common stock. (No plans, terms, offers or candidates have yet been established and there can be no assurance that the company will be able to raise funds on terms favorable to the Company or at all.) During the period beginning January 1, 2007 and ending April 4, 2007, the Company sold 1,752,867 shares of common stock at a purchase price of $0.25 per share. 740,666 of the Shares were sold for cash consideration of $185,166 to five purchasers. The net proceeds of the sale of shares sold for cash consideration, which were $185,166, will be utilized for general working capital purposes. We estimate that these net proceeds will not be sufficient to fulfill our capital needs through the next twelve months. 27,033 of the Shares were issued to two purchasers as consideration for services rendered valued at $6,758. 985, 168 of the Shares were issued to Bombardier Pacific Ventures in full satisfaction of $246,292 owed by the Company to Bombardier Pacific Ventures on April 4, 2007. Additionally, during the quarter ended June 30, 2007, 331, 597 shares of the Company’s common stock were issued to Venture Bridge Advisors in full satisfaction of $82,900 owed by the Company to Venture Bridge Advisors. Over the next 12 months and if the company is successful in obtaining necessary licenses (as described below), the Company anticipates opening its stem cell bank and marketing its disposable stem cell / tissue management instruments Prior to opening its stem cell banking facility, the Company will be required to register with the FDA under the Public Health Service Act to satisfy the regulatory requirements involving the storage of stem cells and other tissue. These regulatory requirements apply to all establishments engaged in the recovery, processing, storage, labeling, packaging, or distribution of any Human Cells, Tissues, and Cellular and Tissue-Based Products (HCT/Ps) or the screening or testing of a cell or tissue donor. Stem cell banking is also subject to State Regulations. the Companywill also be required to obtain a California Blood Banks and Biologics License for our facility. Over the next twelve months and if the Company is successful in obtaining the necessary additional financing and obtaining equipment and necessary additional professional staff, the Company anticipates purchasing the following significant laboratory equipment: 18 EquipmentEstimated Cost Laboratory information systems $ 30,000 Laminar flow hoods (2 ea) 4ft $ 10,000 Sepax Cell Separation Device $ 50,000 Blood processing equipment $ 80,000 Bar code labeling equipment $ 3,000 Tube heat sealers (2 ea) $ 4,000 Bench top centrifuges (2) refrigerated $ 12,000 Cell Therapy Software $ 30,000 Cryo Tracking Software $ 28,000 Cryo Tracking Equipment $ 45,000 Hematology analyzer $ 15,000 Flow Cytometer $ 150,000 BacTec Microbiology equipment $ 20,000 Small equipment (lab set-up) $ 10,000 Microscope $ 5,000 CO2 Incubator $ 4,000 Lab benches $ 30,000 Supplies / reagents* $ 100,000 Total $ 626,000 * to be reordered on an annual basis The Company can not assure that it will be successful in obtaining additional financing necessary to implement itsbusiness plan.The Company has not received any commitment or expression of interest from any financing source that has given the Companyany assurance that it will obtain the amount of additional financing in the future that it currently anticipates.For these and other reasons, the Company is not able to assure that it will obtain any additional financing or, if it are successful, that it can obtain any such financing on terms that may be reasonable in light of its current circumstances. If the Company is able to obtain the amount of additional financing that it requires, it will need to undertake the following capital expenditures: EquipmentEstimated cost Computer system / Lab & offices $ 100,000 Medical Software $ 45,000 Misc equipment $ 30,000 Phone system $ 30,000 Back-up generator $ 50,000 Security system $ 20,000 Total $ 275,000 In the event that the Company is successful in obtaining the amount of the additional financing that it requires on acceptable terms, the Company currently anticipates that itwill need to add the following additional employees during the twelve month period thereafter: 19 TitleEstimated Annual Compensation Directorof Labs $ 120,000 Directorof Quality & Assurance $ 75,000 Adm. Director $ 75,000 Dir. Of Engineering / Production $ 85,000 Lab Tech $ 65,000 Lab Tech $ 65,000 Customer Service Representative. $ 45,000 Director of Market & Sales $ 100,000 Facility Manager / Receiving & Shipping $ 60,000 Support Staff $ 50,000 Total $ 740,000 The Company has not undertaken any efforts to recruit any persons to fill any of the positions shown above.The Company may face protracted difficulties in recruiting individuals with sufficient experience and skills needed to fill these positions and it can not assurethat itwill be successful in obtaining the necessary persons at the compensations levels shown above or that it will not incur significant additional expenses to attract, relocate, and retain any persons that it recruits. Item 3. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of David Koos, who is the Company's Principal Executive Officer/Principal Financial Officer, of the effectiveness of the design and operation of the Company's disclosure controls and procedures. The Company's disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Company's disclosure control objectives. The Company's Principal Executive Officer/Principal Financial Officer has concluded that the Company's disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the period covered. (B) Changes in Internal Controls over Financial Reporting In connection with the evaluation of the Company's internal controls during the period commencing on April 1, 2007 and ending June 30 , 2007, David Koos, who is both the Company's Principal Executive Officer and Principal Financial Officer has determined that there are no changes to the Company's internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Company's internal controls over financial reporting. PART II. Item 1: LEGAL PROCEEDINGS None Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On April 4, 2007, the Company issued 240,666 common shares for cash consideration of $60,166. No underwriters were retained to serve as placement agents for the sale. The 240,666 shares of common stock were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the 240,66shares of common stock. The proceeds of the sale of the 240,666 shares of common stock will be utilized for general working capital purposes. The Company estimates that these net proceeds will not be sufficient to fulfill our capital needs through the next twelve months The offer and sale of the 240,666 shares of common stock was exempt from the registration provisions of the Securities Act of 1933, as amended, by reason of Section 4(2) thereof. On April 4, 2007, the Company issued 5,000 common shares as consideration for services rendered valued at $1,250. 20 No underwriters were retained to serve as placement agents for the issuance. The 5,000 shares of common stock were offered and sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the 5,000 shares of common stock. The offer and sale of the 5,000 shares of common stock was exempt from the registration provisions of the Securities Act of 1933, as amended, by reason of Section 4(2) thereof. On April 4, 2007, the Company issued 985, 168 common shares to Bombardier Pacific Ventures for consideration consisting of full satisfaction of $246,292 owed by the Company to Bombardier Pacific Ventures.David R. Koos, the Company’s Chairman of the Board of Directors, President, CEO, Secretary, and Acting CFO, is the sole beneficial owner of Bombardier Pacific Ventures. No underwriters were retained to serve as placement agents for the sale. The Shares were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the Shares The offer and sale of the Shares was exempt from the registration provisions of the Securities Act of 1933, as amended, by reason of Section 4(2) thereof. On June 21, 2007, the Company issued 331,597 common shares to Venture Bridge Advisors for consideration consisting offull satisfaction of $82,900 owed by the Company to Venture Bridge Advisors. No underwriters were retained to serve as placement agents for the sale. The Shares were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the Shares The offer and sale of the Shares was exempt from the registration provisions of the Securities Act of 1933, as amended, by reason of Section 4(2) thereof. On July 30, 2007, the Company issued 566,217 common shares to Bombardier Pacific Ventures in satisfaction ofthe principal amountof $141,554owed by the Company to Bombardier Pacific Ventures. David R. Koos, the Company’s Chairman of the Board of Directors, President, CEO, Secretary, and Acting CFO, is the sole beneficial owner of Bombardier Pacific Ventures. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the shares The offer and sale of the shares was exempt from the registration provisions of the Securities Act of 1933, as amended, by reason of Section 4(2) thereof. On July 31, 2007, the Company issued 760,000 common shares for cash consideration of $190,000. The Net Proceeds of the sale, which were $190,000, will be utilized by the Company for working capital. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the shares The offer and sale of the shares was exempt from the registration provisions of the Securities Act by reason of Section 4(2) thereof and Rule 506 of Regulation D thereunder. Each certificate issued in connection with the abovementioned transactionscontained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. 21 On August 6 , 2007, the Company issued440,000 common shares for cash consideration of $110,000. The Net Proceeds of the sale, which were $100,000, will be utilized by the Company for working capital. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the shares The offer and sale of the shares was exempt from the registration provisions of the Securities Act by reason of Section 4(2) thereof and Rule 506 of Regulation D thereunder. Each certificate issued in connection with the abovementioned transactionscontained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. On August 6, 2007, the Company issued 620,000 common shares to consultants for consideration consisting ofservices rendered. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through the management of the Company. No commission or other consideration was paid in connection with the sale of the shares The offer and sale of the shares was exempt from the registration provisions of the Securities Act by reason of Section 4(2) thereof. Each certificate issued in connection with the abovementioned transactions contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. Item 3. DEFAULTS UPON SENIOR SECURITIES None. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. Item 5. OTHER INFORMATION None. Item 6. EXHIBITS 31.1 Certification of Chief Executive Officer 31.2 Certification of Acting Chief Financial Officer 32.1 Certification of Chief Executive Officer under Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Acting Chief Financial Officer under Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bio- Matrix Scientific Group, Inc. a Delaware corporation By: /s/ David R. Koos David R. Koos Chief Executive Officer Date: August 8, 2007 22
